Citation Nr: 0605859	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
July 1964 and from April 1969 to September 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 decision of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a psychiatric condition, identified as 
schizophrenia with depressive reaction, and a claim of 
service connection for a psychiatric condition, identified as 
passive-aggressive reaction.  In January 2005, the Board 
remanded the veteran's appeal for further evidentiary 
development.  The January 2005 remand also characterized the 
issue on appeal as it appears on the first page of this 
decision to more accurately reflect the veteran's assertions.

Entitlement to service connection for a psychiatric disorder 
was denied in a January 1978 rating decision.  An application 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder was denied in a May 1994 rating 
decision.  Those decisions are final.  38 U.S.C.A. § 7105 
(West 2002).  Thus, regardless of any RO action, the current 
claim to reopen may be considered on the merits only if new 
and material evidence has been submitted since the last final 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  


FINDINGS OF FACT

1.  In a May 1994 rating decision, the RO denied an 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder.

2.  Evidence received since the May 1994 RO denial is 
cumulative of that previously of record.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the January 
2004 VA correspondence, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all service medical records and all 
identified postservice records, including the claimant's 
records from the Bronx VA Medical Center.  Moreover, after 
the veteran reported that he was in receipt of Social 
Security Administration (SSA) benefits, VA attempted to 
obtain these records.  In February 2005, the SSA notified VA 
that the veteran had never received SSA disability benefits, 
and therefore no records were available.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although full and complete notice was 
provided to the appellant after the initial adjudication, he 
was not prejudiced.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim to Reopen

The appellant contends that his psychiatric disorder began in 
or was a result of his military service.  

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the May 1994 rating decision.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence available in May 1994 consisted of service medical 
records, treatment records from the VA Medical Centers, a 
1977 VA psychiatric examination report, and written 
statements from the appellant.

As to the service medical records from the veteran's first 
period of military service, February 1964 treatment records 
note that he wished to talk with someone regarding his 
nervousness.  Following an examination the appellant was 
diagnosed with a situational reaction.  Thereafter, the April 
1964 separation examination diagnosed a passive aggression 
reaction.  The records from his second period of military 
service, including the September 1972 separation examination, 
are negative for psychiatric complaints or diagnoses.

As to the postservice medical records, they show appellant's 
complaints and/or treatment for psychiatric disorders, 
variously diagnosed, since May 1976.  His first diagnoses 
were paranoid type schizophrenia, and an inadequate 
personality.  See May 1976 VA hospitalization summary.  Other 
diagnoses included a passive dependent personality, a 
depressive reaction, and an obsessive-compulsive disorder.  
See VA hospitalization summaries for June to July 1976 and 
October to December 1992; VA examination report dated in 
December 1977; VA treatment records dated in July and 
December 1993; 

Evidence received since the May 1994 RO denial consists of 
the appellant's written statements to the RO and treatment 
records from VA Medical Centers.

As to the written statements to the RO, these consist of the 
appellant's assertion that his psychiatric disorder was 
caused by his military service.  This lay evidence was 
available when the RO decided the claim in May 1994.  Then, 
as now, lay persons like the appellant who are not trained in 
the field of medicine are not competent to offer opinions 
regarding such medical questions as the etiology of the 
claimed disorder.  Thus, the appellant's statements are not 
competent medical evidence showing that the claimant's 
psychiatric disorder was related to an injury or disease that 
occurred or was aggravated while on active duty.  They also 
do not show that a psychosis manifested itself to a 
compensable degree in the first year following the veteran's 
separation from either period of active duty.  Therefore, the 
newly received evidence tends to prove nothing that was not 
previously shown.  That the claimant continues to claim to 
have a current disability that was caused by his military 
service is not new evidence within the context of 38 C.F.R. 
§ 3.156.  

As to the VA treatment records, they show that appellant's 
continued complaints and/or treatment for psychiatric 
disorders, variously diagnosed, since February 1995.  
Specifically, they show his complaints and treatment for, 
among other things, paranoid schizophrenia, obsessive-
compulsive disorder, and dependent and passive aggressive 
personality traits.  This medical evidence was available when 
the RO decided the claim in May 1994.  In May 1994, the 
medical evidence showed that the veteran had had a 
psychiatric disorder since May 1976.  

Significantly, there remains no competent medical evidence 
showing that the claimant's psychiatric disorder is related 
to a disease or injury that occurred while in military 
service.  Likewise, the newly submitted medical evidence does 
not include competent medical evidence showing that a 
psychosis manifested itself to a compensable degree in the 
first year following the veteran's separation from either 
period of active duty.  Therefore, the newly received 
evidence tends to prove nothing that was not previously 
shown.  The fact that the claimant continues to have a 
psychiatric disorder is not new evidence within the context 
of 38 C.F.R. § 3.156.  Without new and material evidence the 
claim may not be reopened.

The benefit sought on appeal is denied.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for a psychiatric disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


